DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 9-13 and 15-22 have been cancelled. Claims 1-8 and 14 are currently pending in this application.
Drawings
	The drawings have been amended in order to overcome the objection. Therefore, the objection to the drawings has been withdrawn.
Claim Objections
	Claim 12 has been cancelled. Claim 14 has been amended in order to overcome the objection. Therefore, the objections to claims 12 and 14 have been withdrawn.
Allowable Subject Matter
Claims 1-8 and 14 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a tracking array for surgical navigation, the tracking array comprising: a three-dimensional structure having: an elongate body with a cavity located therewithin, an outer surface including a first flat surface and a second flat surface opposite to each other on the elongate body, a first and a second side wing attached to the elongate body and not symmetrically positioned about a longitudinal axis along a proximal to distal direction, each of the first and second side wings including a first and second flat surface opposite to each other, and a concave surface connecting the first flat surface on the elongate body to the first flat surface of the first side wing; a plurality of tracking markers arranged on the outer surface of the tracking array, the plurality of tracking markers configured to be detectable by an image capturing device; and an attachment feature configured to releasably and securely attach the tracking array to an object.
Yang et al. (Hereafter, “Yang”) [US 2015/0182293 A1] discloses devices and systems provided for tracking a position and orientation of a handheld implement, such that the handheld implement may be trackable with an overhead tracking system [See Yang, Abstract]. A support member secures one or more markers relative to a longitudinal portion of the handheld implement, and a marker plane containing the markers is orientated an angle relative to a longitudinal axis of the longitudinal portion [See Yang, Abstract]. A marker assembly may include a support member for supporting the markers, and a connector for removably attaching the marker assembly to one or more handheld implements [See Yang, Abstract]. The marker assembly may be configured to be removably attachable to a plurality of connection adapters, where each connection adapter is further connectable to a handheld implement, optionally at a calibrated position, such that a single connection adapter can be optionally employed to track a plurality of handheld implements. The handheld implement may be a medical instrument [See Yang, Abstract].
Therefore, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482